UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-7899



JOE DAVID BARNARD,

                                              Plaintiff - Appellant,

          versus


BILLY JOE DURHAM,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-03-3321-6-20BI)


Submitted: February 19, 2004               Decided:   February 26, 2004



Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joe David Barnard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Joe David Barnard appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing

without prejudice his 42 U.S.C. § 1983 (2000) complaint pursuant to

28 U.S.C. § 1915(e)(2)(B) (2000).           We have reviewed the record and

the    district    court’s      opinion   and   find   no    reversible     error.

Accordingly, we affirm on the reasoning of the district court. See

Barnard v. Durham, No. CA-03-3321-6-20BI (D.S.C. Nov. 24, 2003).

We    dispense    with   oral    argument   because    the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      - 2 -